         Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ORTHODOX JEWISH COALITION OF
 CHESTNUT RIDGE, et al.,

                                  Plaintiffs,                       No. 19-CV-443 (KMK)
                        v.                                                  ORDER
 VILLAGE OF CHESTNUT RIDGE, NEW
 YORK,

                                  Defendant.

KENNETH M. KARAS, United States District Judge:

       Before the Court is Plaintiffs’ Motion for Reconsideration (the “Motion”). (See Pls.’ Not.

of Mot. for Recons. (“Not. of Mot.”) (Dkt. No. 81).) Plaintiffs seek reconsideration of the

Court’s March 31, 2021 Opinion & Order (the “March Opinion”) insofar as it dismissed Count

III and Count VIII of Plaintiffs’ First Amended Complaint. (Id.; see also Op. & Order (“Op.”)

(Dkt. No. 80); First Am. Compl. (“FAC”) ¶¶ 158–60, 169–71 (Dkt. No. 29).) For the following

reasons, the Motion is granted.

                                                I. Background

       The Court assumes familiarity with the facts alleged in the First Amended Complaint as

discussed in the March Opinion. (See generally Op.) In the March Opinion, the Court dismissed

as moot Plaintiffs’ claims for prospective relief. (Id. at 11–19.) This left only Plaintiffs’ claims

for damages. Regarding those claims, the Court dismissed as unripe Plaintiffs’ as-applied

challenges and Plaintiffs’ facial challenges that it referred to as Category Two claims—that is,

claims regarding “free exercise, free speech, and free association . . . . and RLUIPA substantial

burden and exclusion and limits claims.” (Id. at 30 (alterations omitted); see id. at 20–34.)

However, it found ripe Plaintiffs’ facial Category One challenges—including “equal protection
          Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 2 of 14




claims under the federal and New York constitutions and nondiscrimination and equal terms

claims under RLUIPA.” (Id. at 30 (ellipses omitted).) The Court found that Plaintiffs had

adequately alleged injury in fact to establish standing, (id. 34–37), but that the Orthodox Jewish

Coalition of Chestnut Ridge (“OJCCR”) lacked standing, (id. 37–39). Finally, the Court found

that RLUIPA’s safe harbor provision barred Plaintiffs’ nondiscrimination and equal terms claims

under RLUIPA. (Id. at 39–41.)

        These holdings—which the Motion does not challenge—left three congregations

(Congregation Birchas Yitzchok, Congregation Dexter Park, and Congregation Torah U’tfilla;

the “Congregations”) and two individuals (Abraham Willner and Tzvi Miller; the “Individuals”),

each with a claim for damages based on (1) a violation of the Equal Protection Clause of the

United States Constitution (Count III; the “Equal Protection” claim), (FAC ¶¶ 158–60), and (2) a

violation of Article I § 3 of the New York Constitution (Count VIII; the “State Law” claim), (id.

¶¶ 169–71). The Court dismissed Plaintiffs’ Equal Protection claim because “Plaintiffs [did] not

allege . . . a discriminatory purpose.” (Op. 42–43.) And having dismissed all of Plaintiffs’

federal claims, the Court declined to exercise supplemental jurisdiction over the State Law claim.

(Id. at 43.)

        In the Motion, Plaintiffs make two arguments. First, Plaintiffs argue that the Court

committed clear error in requiring “additional proof of discriminatory intent” when the First

Amended Complaint alleged that Defendant’s ordinance was “facially discriminatory.” (Pls.’

Mem. in Supp. of Mot. (“Pls.’ Mem.”) 2 (Dkt. No. 82).) Defendant contests this argument. (See

generally Def.’s Mem. in Opp’n to Pls.’ Mot. (“Def.’s Mem.”) (Dkt. No. 84).) Second, Plaintiffs

argue that “the Court should treat [the State Law claim] as a ‘Category One’ claim with respect

to any ripeness challenges,” and exercise supplemental jurisdiction over it. (Pls.’ Mem. 9.)



                                                     2
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 3 of 14




Defendant does not contest this argument. (See generally Def.’s Mem.) As a result, the Motion

hinges on Plaintiffs’ argument that they adequately alleged an Equal Protection claim.

                                          II. Discussion

       A. Standard of Review

       “Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and

Local Civil Rule 6.3, which are meant to ensure the finality of decisions and to prevent the

practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters.” Arthur Glick Truck Sales, Inc. v. Stuphen E. Corp, 965 F. Supp. 2d 402, 404

(S.D.N.Y. 2013) (citation omitted), aff’d, 577 F. App’x 11 (2d Cir. 2014). The standard for such

motions is “strict” and “should not be granted where the moving party seeks solely to relitigate

an issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see

also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543, 2017 WL 3443623, at *1

(S.D.N.Y. Aug. 9, 2017) (“It is well established that the rules permitting motions for

reconsideration must be narrowly construed and strictly applied so as to avoid repetitive

arguments on issues that have been considered fully by the [c]ourt.” (citation omitted)). A

movant may not “rely upon facts, issues, or arguments that were previously available but not

presented to the court.” Indergit v. Rite Aid Corp., 52 F. Supp. 3d 522, 523 (S.D.N.Y. 2014).

Nor is a motion for reconsideration “the proper avenue for the submission of new material.” Sys.

Mgmt. Arts Inc. v. Avesta Techs., Inc., 106 F. Supp. 2d 519, 521 (S.D.N.Y. 2000). “Rather, to be

entitled to reconsideration, a movant must demonstrate that the [c]ourt overlooked controlling

decisions or factual matters that were put before it on the underlying motion, which, had they

been considered might reasonably have altered the result reached by the court.” Arthur Glick

Truck Sales, 965 F. Supp. 2d at 405 (citation omitted); Shrader, 70 F.3d at 257 (same). In other



                                                    3
         Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 4 of 14




words, “[a] motion for reconsideration should be granted only when the [movant] identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Alvarez v. City of New York, No. 11-CV-5464, 2017

WL 6033425, at *2 (S.D.N.Y. Dec. 5, 2017) (quotation marks omitted) (quoting Kolel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)); see

also Indergit, 52 F. Supp. 3d at 523 (same).

       B. Analysis

       Plaintiffs argue that “the Court erred in holding that [Plaintiffs] were required to allege

that . . . facially discriminatory laws were enacted with a discriminatory purpose.” (Pls.’ Mem.

1.) They are correct. The Second Circuit has “recognized three types of equal protection

violations: (1) a facially discriminatory law; (2) a facially neutral statute that was adopted with a

discriminatory intent and applied with a discriminatory effect; and (3) a facially neutral law that

is enforced in a discriminatory manner.” Congregation Rabbinical Coll. of Tartikov, Inc. v.

Village of Pomona, 945 F.3d 83, 110–11 (2d Cir. 2019) (ellipses omitted), cert. denied, 141 S.

Ct. 885 (2020); see also Chabad Lubavitch of Litchfield Cnty., Inc. v. Litchfield Historic Dist.

Comm’n, 768 F.3d 183, 199 (2d Cir. 2014) (same); Hayden v. County of Nassau, 180 F.3d 42, 48

(2d Cir. 1999) (same). As a result, “a plaintiff who alleges a policy that is discriminatory on its

face is not required to make any further allegations of discriminatory intent or animus.” Juarez

v. Nw. Mut. Life Ins. Co., 69 F. Supp. 3d 364, 370 (S.D.N.Y. 2014), amended, No. 14-CV-5107,

2014 WL 12772237 (S.D.N.Y. Dec. 30, 2014); see also Int’l Union, United Auto., Aerospace &

Agr. Implement Workers of Am., UAW v. Johnson Controls, Inc., 499 U.S. 187, 199 (1991)

(“[T]he absence of a malevolent motive does not convert a facially discriminatory policy into a




                                                      4
            Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 5 of 14




neutral policy with a discriminatory effect.”).1 Defendant argues that Plaintiffs are required to

allege intentional discrimination. (Def.’s Mem. 6–10.) This is right, but it does not help

Defendant because “[s]uch intentional discrimination can be demonstrated . . . [by] a law or

policy [that] is discriminatory on its face.” Hayden, 180 F.3d at 48; see also Brown v. City of

Oneonta, 221 F.3d 329, 337 (2d Cir. 2000) (same). The March Opinion’s holding to the contrary

was clear error.

        Defendant’s arguments regarding the standard of review are unpersuasive. Defendant

claims that Plaintiffs should have answered its argument while opposing its motion to dismiss.

(Def.’s Mem. 3.) Plaintiffs respond that Defendant’s statement regarding their Equal Protection

claim was “not an argument,” because it appeared in the “Summary of Motion” section and not

the “Argument” section, and it merely noted as “relevant” the lack of an alleged discriminatory

purpose. (Pls.’ Reply Mem. in Supp. of Mot. (“Pls.’ Reply”) 1 (Dkt. No. 87).) The Court agrees

with Plaintiffs’ characterization of the briefing. Of course, Plaintiffs could have responded, but

Defendant’s claim was stray and disconnected from the remainder of its argument and did not

provide sufficient notice that Plaintiffs’ claim could be dismissed on this basis. (See Mem. of

Law in Supp. of Mot. To Dismiss Pls.’ First Am. Compl. (“Def.’s MTD Mem.”) 3 (Dkt. No.

62).)

        Defendant’s other arguments are equally unavailing. Plaintiffs are entitled to

reconsideration of clearly erroneous decisions, even where they have the option to amend. (See




        1
         Defendant correctly argues that many of the cases cited in Plaintiffs’ brief relate to
statutory causes of action. (See Def.’s Mem. 11; see also Pls.’ Mem. 3.) However, the relevant
standards are the same. See Naumovski v. Norris, 934 F.3d 200, 212–13 (2d Cir. 2019) (holding
that “§ 1983 discrimination claims parallel Title VII discrimination claims in many respects,”
and noting differences that are inapplicable here); Juarez, 69 F. Supp. 3d at 370 (holding that
“the same pleadings standards apply to § 1981 claims” as to Equal Protection claims).
                                                     5
         Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 6 of 14




Def.’s Mem. 3.) Indeed, the case Defendant cites notes that the plaintiff’s failure to “take

advantage of the opportunity to replead” was “not dispositive.” Murray v. Dutcavich, No. 17-

CV-9121, 2020 WL 3318212, at *2 (S.D.N.Y. June 18, 2020). Finally, as discussed, Plaintiffs

identify ample controlling authority showing that the March Opinion’s ruling as to Plaintiffs’

Equal Protection claim was clearly erroneous. (See Def.’s Mem. 4.)

        Defendant raises a number of substantive arguments. It argues that Plaintiffs fail to

identify similarly situated comparators. (Id. at 4–6, 8.) It argues that the challenged ordinance

was facially neutral. (Id. at 14–22.) And it interposes challenges based on the statute of

limitations, the fact that the challenged law pre-dated Plaintiffs’ arrival, and Plaintiffs’ standing.

(Id. at 8, 14, 22–23.)

        The Court rejects these arguments for two alternative reasons. First, they are

procedurally improper. Apart from the standing argument, which the Court rejected, Defendant

did not make any of these arguments in its briefing of the motion to dismiss. (See generally

Def.’s MTD Mem.) “A motion for reconsideration [cannot] be used to introduce new arguments

which could have been brought to this Court’s attention in a motion to dismiss.” Kremer v. N.Y.

State Ins. Dep’t, No. 06-CV-9949, 2009 WL 2776637, at *2 (S.D.N.Y. Sept. 1, 2009) (quoting

Adelphia Recovery Tr. v. Bank of Am., N.A., No. 05-CV-9050, 2009 WL 1676077, at *3

(S.D.N.Y. June 16, 2009)). Several courts have relied on alternative grounds in disposing of

motions for reconsideration. See, e.g., Trudeau v. Bockstein, No. 05-CV-1019, 2008 WL

541158, at *4, *6–8 (N.D.N.Y. Feb. 25, 2008) (maintaining the reconsidered order on the

alternative grounds that the plaintiff made no showing of irreparable harm and was not entitled to

declaratory relief); Vaughn v. Consumer Home Mortg. Co., 470 F. Supp. 2d 248, 269 (E.D.N.Y.

2007) (maintaining the reconsidered order on the alternative grounds that the plaintiff could not



                                                       6
           Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 7 of 14




establish actual damages), aff’d, 297 F. App’x 23 (2d Cir. 2008); Hamad v. Nassau Cnty. Med.

Ctr., 191 F. Supp. 2d 286, 305–06 (E.D.N.Y. 2000) (denying a motion for reconsideration on the

alternative grounds that the plaintiff had not named the defendant in his EEOC charge), on

reconsideration in part (Dec. 13, 2000). However, in each of these cases, the court relied on

arguments contained in the parties’ underlying motion papers. See Mem. of Law in Opp. to Pls.’

Mot. for a Prelim. Inj. and in Supp. of Defs.’ Cross Mot. to Dismiss at 4–7, 10–11, Trudeau,

2008 WL 541158 (No. 05-CV-1019), 2005 WL 2803105 (briefing the plaintiffs’ showing of

irreparable harm and entitlement to declaratory relief); Mem. of Law in Supp. of Martin Silver,

Esq.’s Mot. for Summ. J. at 10–12, Vaughn, 470 F. Supp. 2d 248 (No. 01-CV-7937), 2005 WL

6010803 (briefing the plaintiffs’ failure to show actual damages); Hamad, 191 F. Supp. 2d at 306

(ruling on alternate grounds with reference to the defendants’ motion to dismiss briefing). Thus,

the Court declines to consider Defendant’s new arguments.

       Second, even if the Court were to consider Defendant’s arguments, they lack merit.2 The

standard for assessing Equal Protection Clause claims hinges on whether the challenged law

interferes with fundamental rights or disadvantages a suspect class. If it does, the law “is

reviewed under the strict scrutiny standard.” Dandamudi v. Tisch, 686 F.3d 66, 72 (2d Cir.

2012). If it does not, the challenged law “cannot run afoul of the Equal Protection Clause if there

is a rational relationship between the disparity of treatment and some legitimate governmental

purpose.” Armour v. City of Indianapolis, 566 U.S. 673, 680 (2012) (quoting Heller v. Doe, 509




       2
          The Court rejects Defendant’s arguments that it lacks subject matter jurisdiction on this
second basis alone. See Kingdom 5-KR-41, Ltd. v. Star Cruises PLC, No. 01-CV-2946, 2002
WL 1159659, at *2 (S.D.N.Y. May 31, 2002) (“[E]ven if the . . . defendants had never raised the
issue of subject matter jurisdiction in their original motion to dismiss, they would not now be
barred from moving to dismiss for lack of subject matter jurisdiction because such motions may
be made at any time.”). (See Def.’s Mem. 22–23 (arguing that Plaintiffs lack standing).)
                                                     7
           Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 8 of 14




U.S. 312, 320 (1993)). The Supreme Court has described religion as a suspect class. See

Burlington N. R.R. Co. v. Ford, 504 U.S. 648, 651 (1992). However, courts are divided on

whether to apply strict scrutiny or rational basis review where, as here, a law disadvantages

religion generally. Compare Chabad of Nova, Inc. v. City of Cooper City, 575 F. Supp. 2d 1280,

1292–94 (S.D. Fla. 2008) (applying strict scrutiny to an ordinance excluding religious uses from

business districts); Love Church v. City of Evanston, 671 F. Supp. 515, 517–19 (N.D. Ill. 1987)

(applying strict scrutiny review to an ordinance that “distinguishe[d] between religious assembly

uses and non-religious assembly uses”), with Immanuel Baptist Church v. City of Chicago, 283

F. Supp. 3d 670, 682–83 (N.D. Ill. 2017) (applying rational basis review because “strict scrutiny

has been reserved for laws that discriminate among religions” (citation and quotation marks

omitted)); Vineyard Christian Fellowship of Evanston, Inc. v. City of Evanston, 250 F. Supp. 2d

961, 978 (N.D. Ill. 2003) (noting that “few other courts have opted to apply strict scrutiny to

zoning ordinances in analogous cases”).3 “This Court need not determine which standard of

review is appropriate herein, for [Defendant’s] rationale . . . does not even pass rational basis




       3
         Defendant accurately argues that the Seventh Circuit reversed Love Church. (Def.’s
Mem. 4–5.) However, this reversal was on standing grounds, see Love Church v. City of
Evanston, 896 F.2d 1082, 1086 (7th Cir. 1990) (“Love Church relies on the mere possibility that,
absent the Ordinance, it could have more easily acquired rental property in Evanston. Such
speculative claims cannot constitute distinct and palpable injury for purposes of standing.”), and
does not render less persuasive Love Church’s conclusion regarding the applicable legal
standard. And as discussed in the March Opinion, Plaintiffs apart from OJCCR have sufficiently
alleged an injury that supports standing. (Op. 34–37.)
                                                      8
            Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 9 of 14




review.” Open Homes Fellowship, Inc. v. Orange County, 325 F. Supp. 2d 1349, 1364 (M.D.

Fla. 2004).4,5

        As discussed in the March Opinion, Plaintiffs allege that comparable non-religious uses

had less restrictive lot size requirements, were permitted in non-residential zones, and were

Conditional Uses rather than requiring a Special Permit. (Op. 5.) Defendant points to a number

of non-religious uses that were treated less favorably than religious gatherings. (Def.’s Mem.

16–17.) For example, cemeteries, hospitals and sanitoriums, stables and riding academies, and

schools require a minimum of ten acres, compared to five acres for churches and similar places

of worship. (See Dkt. No. 60-6 at 111, 123.) And nursing homes and convalescent facilities,

like churches, require a minimum of five acres. (Id.) However, Plaintiffs have alleged—and the

Court “must accept as true for purposes of this [M]otion,” C.L.U.B. v. City of Chicago, No. 94-

CV-6151, 1996 WL 89241, at *24 (N.D. Ill. Feb. 27, 1996) (denying a motion to dismiss an

Equal Protection claim regarding religious land uses)—that churches are similarly situated to

“nonreligious assembly and institutional use[s] in the Village,” (FAC ¶ 119)—including

libraries, museums, art galleries, nursery schools, hotels, motels, funeral chapels, medical and

dental clinics, health service complexes, commercial recreation facilities, and outdoor recreation




        4
         Defendant argues that the courts in Open Homes Fellowship and Vineyard Christian
Fellowship considered as-applied challenges. (Def.’s Mem. 12–14.) Defendant does not explain
why this fact is significant. And the court in Chabad of Nova ruled only on facial grounds,
concluding as a result that the plaintiff’s as applied claim was “rendered moot.” 575 F. Supp. 2d
at 1294 n.12.
        5
          The existence of these cases contradicts Defendant’s argument that the challenged
ordinance “is not even close to laws where [c]ourts have found explicit discrimination on the
basis of a suspected class.” (Def.’s Mem. 19.)


                                                     9
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 10 of 14




facilities—that receive more favorable land use treatment, (Op. 5).6 Defendant may after

discovery demonstrate that “churches still fare[d] better than many other nonreligious assembly

uses” and that their former ordinance “[did] not disfavor churches.” C.L. for Urb. Believers v.

City of Chicago, 342 F.3d 752, 766–67 (7th Cir. 2003) (affirming summary judgment for the

defendant municipality, after the defendant’s motion to dismiss was denied in C.L.U.B., 1996

WL 89241). At this juncture, however, Defendant has proffered no putative rational basis for its

disfavoring of religious land uses, nor is the Court aware of any basis to do so from the

pleadings. See Open Homes, 325 F. Supp. 2d at 1364 (“[T]he Court finds no rational basis for

believing that . . . religious operations pose any greater safety, traffic, and disruption threats . . .

than [other nonreligious assembly and institutional uses].”). (See Def.’s Mem. 21–22 (describing

the rational basis standard).) Thus, Plaintiffs have adequately alleged that the challenged law’s

restrictions on religious uses could not have “be[en] constitutionally applied under any

circumstance.” Congregation Kollel, Inc. v. Township of Howell, No. 16-CV-2457, 2017 WL

637689, at *8 (D.N.J. Feb. 16, 2017).




        6
          In a separate section of its brief, Defendant relatedly argues that “not every
classification involving a place of worship involves a religious-based classification.” (Def.’s
Mem. 8.) To support its claim, Defendant cites Geduldig v. Aiello, 417 U.S. 484 (1974), which
held that “[w]hile it is true that only women can become pregnant it does not follow that every
legislative classification concerning pregnancy is a sex-based classification” because “pregnancy
is an objectively identifiable physical condition with unique characteristics” and non-pregnant
women received benefits under the law. Id. at 496 n.20; see also Bray v. Alexandria Women’s
Health Clinic, 506 U.S. 263, 271 (1993) (rejecting the view that “since voluntary abortion is an
activity engaged in only by women, to disfavor it is ipso facto to discriminate invidiously against
women as a class” (footnote and italics omitted)). These cases stand for the view that a
regulation is not subject to heightened scrutiny solely because it affects only members of a
protected class. Here, the Court is not at this juncture applying heightened scrutiny, and this
principle is inapplicable in any case because Defendant’s former statute explicitly disfavored
religious land uses.


                                                       10
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 11 of 14




       Thus, the Court rejects Defendant’s argument that its former ordinance was facially

neutral. (See Def.’s Mem. 14–22.) All of the cases cited by Defendant on this point concern

ordinances that were found not to disfavor religious uses. In Bethel World Outreach Ministries

v. Montgomery County Council, 706 F.3d 548 (4th Cir. 2013), the Fourth Circuit considered a

law that “prohibits religious assemblies, along with other institutional uses” on various rural

lands, and found that it was “a neutral law of general applicability.” Id. at 560–61. And as

discussed, in Civil Liberties for Urban Believers, the Seventh Circuit held that, under the

challenged ordinance, “churches still fare[d] better than many other nonreligious assembly uses.”

342 F.3d at 767; see also Roman Cath. Diocese of Rockville Ctr., N.Y. v. Inc. Vill. of Old

Westbury, 128 F. Supp. 3d 566, 583, 592 (E.D.N.Y. 2015) (finding that the challenged law was

“facially neutral” and “treats places of worship better than many other secular institutional

uses”). Given the allegations in the First Amended Complaint, the Court can reach neither

conclusion at this juncture.7

       The Court also disagrees that Plaintiffs have failed to allege similarly situated

comparators. (See Def.’s Mem. 4–6, 8.) As discussed, Plaintiffs allege that a variety of

nonreligious assembly and institutional uses were treated more favorably than churches. (See

Op. 5.) Defendant cites Bikur Cholim, Inc. v. Village of Suffern, 664 F. Supp. 2d 267 (S.D.N.Y.

2009), which rejected a similar cause of action because, absent a claim “in their amended

complaint to any nursing homes or dormitories existing within the Village of Suffern[,] [the




       7
          The Court agrees with Plaintiffs that the cases cited by Defendant for the view that
indirect financial effects cannot establish an Equal Protection violation are inapplicable because
they concern the First Amendment. (Pls.’ Reply 9; see Def.’s Mem. 18–19.) See, e.g.,
Braunfeld v. Brown, 366 U.S. 599, 605–06 (1961) (holding that financial costs to religious
institutions do not by themselves establish a First Amendment violation, because the government
can validly regulate religion).
                                                    11
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 12 of 14




plaintiffs’] facial challenge to the law [was] purely hypothetical.” Id. at 277. Bikur Cholim is

distinguishable. There, the plaintiffs were denied a variance in a residential district for their

Shabbos House, which would have provided overnight housing for individuals attending

religious services nearby. Id. at 272–73. The plaintiffs’ complaint alleged that comparable

secular uses—including hospitals and sanitariums, convalescent and nursing homes, and

dormitories accessory to schools—were permitted in these residential districts “by Special

Permit.” First Amended Complaint at ¶ 49, Bikur Cholim, 664 F. Supp. 2d 267 (No. 05-CV-

10759), 2006 WL 1444091.8 The court appears to have found “purely hypothetical” the

distinction between the plaintiffs’ variance application and the alleged comparators’ special

permit applications: “[the] plaintiffs, in essence, suggest that, although there are not comparators,

a secular comparator would receive better treatment than private plaintiffs did.” Bikur Cholim,

664 F. Supp. 2d at 277–78.9 Here, by contrast, Plaintiffs allege that religious uses are disfavored

based on objective criteria such as their minimum lot size and permissibility in non-residential

zones. (See Op. 5.) To the extent they rely on similar procedural differences, Plaintiffs allege

specific ways that Defendant’s procedures disfavored religious uses: some nonreligious buildings




       8
       One-family detached dwellings and Places of worship were allowed by right. First
Amended Complaint at ¶ 49, Bikur Cholim, 664 F. Supp. 2d 267 (No. 05-CV-10759), 2006 WL
1444091.
       9
          Thus, the Court does not read Bikur Cholim to suggest that “a zoning provision that
state[s] that ‘Catholic churches are permitted, but Unitarian churches are forbidden’ in a
particular zoning district would survive an equal protection challenge by a Unitarian church
under ‘rational basis review,’ so long as no Catholic churches has actually yet located there.”
See Mem. in Opp’n to Def.’s Mot. to Dismiss and Mot. for Prelim. Inj. at 22 n.23, Bikur Cholim,
664 F. Supp. 2d 267 (No. 05-CV-10759), 2006 WL 4809359. To the extent that it does, the
Court is not persuaded by this approach, which would allow municipalities to maintain facially
illegal ordinances that frustrate the land use goals of protected groups. See Tartikov, 945 F.3d at
110 (holding that “discrimination . . . is an actual and concrete injury sufficient to confer
standing”).
                                                     12
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 13 of 14




were Conditional Uses, and could be approved without review by the Village Board and subject

to specific standards rather than the Board’s discretion. (Id.) Thus, Plaintiffs have advanced

more than the “bare allegation that other developments were treated differently.” Mosdos

Chofetz Chaim, Inc. v. Village Of Wesley Hills, 701 F. Supp. 2d 568, 604 (S.D.N.Y. 2010).

       The Court rejects Defendant’s other arguments. Defendant waived its statute of

limitations defense by not raising it in its motion to dismiss. (See Def.’s Mem. 8; see generally

Def.’s MTD Mem.) A statute of limitations defense is waived if it “is not included in a pleading

‘at the earliest possible moment.’” Santos v. Dist. Council of N.Y.C. & Vicinity of United

Brotherhood of Carpenters & Joiners of Am., 619 F.2d 963, 967 n.5 (2d Cir. 1980) (quoting

Strauss v. Douglas Aircraft Co., 404 F.2d 1152, 1155 (2d Cir. 1968)). “[F]ailure to raise the

defense in a motion to dismiss, even though technically not a pleading, has been held to be a

waiver.” Santos v. Dist. Council of N.Y. & Vicinity of United Brotherhood of Carpenters, No.

75-CV-4355, 1978 WL 1631, at *1 (S.D.N.Y. Feb. 23, 1978), on reargument, 1978 WL 1632

(S.D.N.Y. May 1, 1978); see also S.E.C. v. Amerindo Inv. Advisors, 639 F. App’x 752, 754 (2d

Cir. 2016) (summary order) (“[The defendants] waived their statute of limitations defense by not

raising it in their motion to dismiss the amended complaint.”); Muia v. Brookview Rehab

Funding, LLC, No. 10-CV-1315, 2012 WL 1014753, at *3 n.4 (N.D.N.Y. Mar. 23, 2012)

(holding that a statute of limitations defense was “deemed waived” where the “[d]efendants did

not raise it in their initial [m]otion to dismiss”).10 Regarding Defendant’s argument that the



       10
          In addition, two Courts of Appeals have expressed “serious doubts that a facial
challenge under the First Amendment can ever be barred by a statute of limitations” in context of
First Amendment challenges under § 1983. See EklecCo NewCo LLC v. Town of Clarkstown,
No. 16-CV-6492, 2019 WL 2210798, at *7 (S.D.N.Y. May 21, 2019) (citing Maldonado v.
Harris, 370 F.3d 945, 955 (9th Cir. 2004) and Nat’l Advert. Co. v. City of Raleigh, 947 F.2d
1158, 1168 (4th Cir. 1991)). And at least one court in this district has rejected a statute of
limitations defense, holding that “[b]ecause of the ongoing nature of the harm caused by such
                                                    13
        Case 7:19-cv-00443-KMK Document 88 Filed 08/13/21 Page 14 of 14




challenged law pre-dated Plaintiffs’ arrival, (Def.’s Mem. 14), the Court addressed it in its March

Opinion, and its conclusion is unchanged, (see Op. 36–37). The same is true of Defendant’s

standing argument. (See Def.’s Mem. 22–23; Op. 34–37.)11

                                             III. Conclusion

        For the foregoing reasons, Plaintiffs’ Motion For Reconsideration is granted. The

Congregations’ and Individuals’ Equal Protection and State Law claims may proceed. The Court

will hold a telephonic status conference on October 5, 2021 at 10:00 A.M. The Clerk of the

Court is respectfully directed to terminate the pending Motion, (Dkt. No. 81).

SO ORDERED.

DATED:          August 13, 2021
                White Plains, New York
                                                         ____________________________________
                                                         KENNETH M. KARAS
                                                         UNITED STATES DISTRICT JUDGE




legislation . . . the statute of limitations for facial challenges to legislation . . . does not accrue
until the statute is repealed or otherwise invalidated.” Id.
        11
          This argument also mistakenly assumes that a facially discriminatory statute does not
indicate intentional discrimination. See Hayden, 180 F. 2d at 48 (“[I]ntentional discrimination
can be demonstrated . . . [by] a law or policy [that] is discriminatory on its face.”).
                                                        14
